DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl (US Pub. No. 2014/0367633) in view of Ishikawa (US Patent No. 5,696,389) and further in view of Han (US Pub. No. 2006/0023451).
Regarding claim 1, in FIGs. 1A-1D, Bibl discloses a light-emitting diode display device, comprising: a substrate (102 and 126), including a plurality of grooves (128), wherein an electrical contact (FIG. 1D, paragraph [0076]) is disposed in each of the grooves; and a plurality of light-emitting diodes 
Bibl appears not to explicitly disclose that the electrical contact comprises a first connecting portion and a second connecting portion, and the first connecting portion is surrounded by the second connecting portion; the first contact is electrically connected to the substrate through one of the first connecting portion and the second connecting portion, wherein the second contact is electrically connected to the substrate through the other of the first connecting portion and the second connecting portion, and wherein a distance between a top surface of at least one of the plurality of light-emitting diodes and a bottom surface of the substrate is less than a thickness of the substrate.
However, in FIGs. 1-3 and 48, Ishikawa discloses a similar light-emitting diode having a surface surrounded structure with an electrical contact that comprises a first contact (105) and a second contact (106), wherein the first contact is surrounded by the second contact. Ishikawa discloses that such a surface surrounded structure has ultra-high luminance and high current density with uniform current injection (col. 7, lines 6-10 and col. 45-55). Ishikawa also discloses an electrical contact that comprises a first connecting portion (centermost 99) and a second connecting portion (99 on both sides of 
To improve current density and luminance it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the light-emitting diode to have a surface surrounded structure with an electrical contact that comprises a first contact and a second contact, wherein the first contact is surrounded by the second contact; and an electrical contact that comprises a first connecting portion and a second connecting portion connected to the first and second contacts of the light-emitting diode. In doing so, the first contact is electrically connected to the substrate through one of the first connecting portion and the second connecting portion, wherein the second contact is electrically connected to the substrate through the other of the first connecting portion and the second connecting portion.
The combination of Bibl and Ishikawa appears not to explicitly disclose that the electrical contact comprises a first connecting portion and a second connecting portion, and the first connecting portion is surrounded by the second connecting portion, and a distance between a top surface of at least one of the plurality of light-emitting diodes and a bottom surface of the substrate is less than a thickness of the substrate.
However it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the electrical contact such that the first 
The combination of Bibl and Ishikawa appears not to explicitly disclose that a distance between a top surface of at least one of the plurality of light-emitting diodes and a bottom surface of the substrate is less than a thickness of the substrate.
The art however well recognized a substrate having a thickness such that a distance between a top surface of at least one of a plurality of light-emitting diodes and a bottom surface of the substrate is less than a thickness of the substrate to be suitable for use as a substrate in a light-emitting diode display device. See, for example, Han, FIG. 4, element 41.
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the substrate such that a distance between a top surface of at least one of the plurality of light-emitting diodes and a bottom surface of the substrate is less than a thickness of the substrate for its recognized suitability as a substrate in a light-emitting diode display device. In addition, a person having ordinary skill in the art to which the claimed invention pertains would have been motivated to form such a substrate 
Regarding claim 2, in FIGs. 1A-1D, Bibl discloses that the light-emitting diode further includes a first dielectric layer (407, paragraph [0076]), and the first contact, the second contact and the first dielectric layer are disposed on the same side (side facing 142) of the main body.
Regarding claim 9, in FIGs. 1A-1D, Bibl discloses that the substrate further includes a driving circuit layer (T1 and/or T2, paragraph [0060]), and the driving circuit layer includes a plurality of driving circuits which are configured to drive the light-emitting diodes.
Regarding claim 11, in FIGs. 1A-1D, Bibl discloses that each of the driving circuits comprises a transistor (e.g. T2), and the transistor has: a control terminal (unlabeled gate electrode), electrically connected to a driving signal (capable of being connected to a driving signal); a first terminal (unlabeled source/drain electrode not connected to 142), electrically connected to a direct-current voltage (capable of being connected to a DC voltage); and a second terminal (unlabeled source/drain terminal connected to 142), electrically connected to either the positive electrode or the negative electrode of a light-emitting diode, and the other of the positive electrode or the negative electrode of the light-emitting diode being electrically connected to an alternating-current voltage (capable of being connected to an AC voltage).
Response to Arguments
Applicant's arguments filed 4/18/2021 (“Reply”) have been fully considered but they are not persuasive.
Applicant contends that:
The LED package 30 of Han is a packaged LED device, the element 41 is a molding cup (alleged substrate) used for molding, and the element 42 is a base of the molding cup 41. Such a packaged LED structure is used as a backlight unit (see paragraph [0003] of Han) instead of being a pixel. It is well known that such backlight unit will not be driven by a transistor. However, the LED structure of Bibl and Ishikawa are unpackaged structures that are directly disposed on a substrate having a transistor (for example, see paragraph [0009] of Bibl), which is different from the LED structure of Han. Since the driving method and the architecture of the LED structures are different, a person having ordinary skill in the art will not combine the LED of Han into the structure of Bibl or Ishikawa. For instance, the alleged substrate 41 (molding cup 41) of Han is used for molding, which is fundamentally different from the alleged substrate 102 and 126 which is a substrate with transistor. (see pages 8-9 of Reply)

	This argument is not persuasive. The application of the substrate/LEDs and the method of driving the LEDs was not used as a basis for making the rejection. Further, no evidence has been provided to support the assertion that “[i]t is well known that such backlight unit will not be driven by a transistor.” In contrast, one of ordinary skill in the 
	Contrary to Applicant’s assertion, the substrate 41 of Han is not used for a fundamentally different purpose from the substrate 102 and 126 of Bibl. For example, element 126 of Bibl is used to form a cup that supports a reflective layer 142 (paragraph [0068] of Bibl) for reflecting/guiding light similar to the angled sidewalls 41 of Han also used to reflect/guide light (paragraph [0043] of Han). As explained in the rejection, a person having ordinary skill in the art to which the claimed invention pertains would have been motivated to form such a substrate to limit lateral light emission by extending the sidewalls of the substrate beyond the top edge of the light-emitting diodes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2011/0175136, US Pub. No. 2013/0015472, and US Pub. No. 2014/0126185 disclose a light-emitting diode display device wherein a distance between a top surface of at least one of a plurality of light-emitting diodes and a bottom surface of a substrate is less than a thickness of the substrate (see front cover of each document).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896